DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the responsive to communication(s) filed on 12/17/2019.
Claims 1 and 17 are amended.
Claims 4, 7, 13-15, and 25-27 are cancelled.
Claims 1-3, 5-6, 8-12, and 16-24 are currently pending and have been examined.

Information Disclosure Statement
6.        The Information Disclosure Statement (IDS) filed 04/30/2020 has been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Objections
7.       Claims 2, 3, 5, 6, 8-12, 16 are objected to because of the following informalities: Claims 2, 3, 5, 6, 8-12, 16 (Line 1) recites “The method of claim 1”. The Examiner would suggest to clarify claims 2, 3, 5, 6, 8-12, 16 (Line 1) to be recited as “The computer-implemented method of claim 1” since they depend from independent computer-implemented method claim 1. 
	Claims 18-24 are objected to because of the following informalities: Claims 18-24 (Line 1) recites “The method of claim 17”. The Examiner would suggest to clarify claims 18-24 (Line 1) to be recited as “The computer-implemented method of claim 17” since they depend from independent computer-implemented method claim 17. 


Claim Rejections - 35 USC § 101
8.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

9.	Claims 1-3, 5-6, 8-12, and 16-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

10. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-3, 5-6, 8-12, and 16-24 are directed to a computer-implemented method (i.e., process). 
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “storing information related to the plurality of agencies, the information including a type of payment, an applicable service fee for payment processing, payment conditions and limitations, and financial settlement information to permit to execute an electronic payment request from a paying party; permit the paying party to initiate a payment process with respect to a selected agency, and to input information related to an intended payment to the selected agency including information to identify the payment source for transmission; calculating a calculated fee applicable to processing the intended payment and providing information related to the calculated fee; determining limitations, disclaimers, and instructions related to the intended payment; permit the paying party to review items and obligations the paying party has selected related to the payment including a payment amount, a method selected for payment, the selected agency, and the calculated fee; permit the paying party to approve each transaction, or, if unsatisfactory, permitting the paying party to edit the information the paying party has provided; receiving an approval from the paying party of the transaction; responsive to receipt of the approval, a paying party card issuer, a bank, a brokerage, or a fund provider to obtain authorization of the transaction; paying party the approval of the requested transaction if successful; an approved payment transaction; permit the paying party to obtain confirmation and payment details for the approved payment transaction; information related to the approved payment to the agency including at least a name of the paying party, a payment type, a payment amount, an obligations paid, and information to permit the selected agency to properly apply funds related to the approved payments.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial or legal interactions (including agreements in the form of contracts; legal obligations; business relations), and “Mathematical concepts” grouping of abstract ideas (including mathematical calculations), namely payment of financial obligations to a selected agency from a payment source. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “an agency computing device”, “a transaction processor computing device”, “a communication network”, and “a database”,. However, the additional elements recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions (“storing information”, “generating and providing a page to permit the paying party to initiate a payment”, “calculating a calculated fee”, and “determining and providing conditions, limitations, disclaimers, and instructions related to the intended payment”, and “generating and providing information to the approved payment to the agency”) that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) -- See MPEP 2106.05(f)(2).  None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 17:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 17 recites the at least following limitations of “a third-party electronic transaction processing business or similar entity to which each agency has delegated authority under a contractual arrangement or otherwise to act on behalf of such agencies in facilitating such payments; information related to such plurality of agencies of the transaction processing entity in the form of codes and instructions, such codes and instructions including, but not limited to information relating to the type of payment, applicable service fees for payment processing, payment conditions and limitations, financial settlement, and other information and instructions required by the transaction processing entity to execute electronic payment requests from paying parties; the paying party to initiate the payment process with respect to any agency participating in the method from the location of any other agency participating in the method; the paying party to select the participating agency or agencies the paying party intends to receive payment(s); enabling the paying party to input information relevant to intended payment(s) to the selected agency or agencies; the paying party to enter amount(s) owed, transaction code(s), and other information the transaction processing entity requires to identify the intended payment(s) and route the intended payment(s) correctly to the agency(ies) the paying party identifies for receipt of payment; the paying party to enter the information necessary to identify a payment source such as card or account numbers relating to credit card, debit card, prepaid debit card, checking account, brokerage account, Internet currency account, or similar electronic payment sources, devices, and such other means of electronic payment originating from a paying party's funds provider as may be developed; to calculate and display to the paying party any fees applicable to processing the payment(s) imposed by or through the transaction processing entity; the paying party any conditions, limitations, disclaimers, or other necessary or advisable information associated with the intended payment(s); providing an opportunity for the paying party to select more than one payment or obligation or more than one agency from the plurality of agencies that will initiate the repetition of instructions and fields to assist the paying party in making additional payment(s) to an agency and/or to additional selected agencies; providing an opportunity for the paying party to review all items and obligations the paying party has selected for payment, all methods selected for payment, all agencies to be paid, payment amounts, and related payment fees, separately and in total; providing an opportunity for the paying party to approve the transaction(s) if satisfactory to the paying party, or, if unsatisfactory, providing an opportunity for the paying party to edit the information the paying party has provided until the paying party is satisfied with all details of the proposed transaction(s); upon the paying party's positive indication of approval of the transaction(s), providing such agency(ies) an opportunity to manually accept or decline such approved transaction(s); providing an opportunity for the paying party to obtain confirmation and payment details for the approved and accepted transaction(s); and information related to approved payment(s) to the agency(ies) including but not limited to paying parties' names, payment types, payment amounts, the obligations paid, and other information necessary or appropriate to enable each such agency to properly apply funds related to the approved payments.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial or legal interactions (including agreements in the form of contracts; legal obligations; business relations), and “Mathematical concepts” grouping of abstract ideas (including mathematical calculations), namely payment of financial obligations to a selected agency from a payment source. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 17 further to the abstract idea includes additional elements of “an agency computing device”, “a transaction processor computer system”, “a communication network”, “a central computer system”, “agency stationary, portable, mobile, or wireless computing device such as a personal computer, laptop, tablet, smartphone or similar device” and “a transaction processing entity’s computing device”,. However, the additional elements recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions (“storing information”, “generating and providing a page to permit the paying party to initiate a payment”, “calculating a calculated fee”, and adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) -- See MPEP 2106.05(f)(2).  None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding dependent claims 2 and 18: Dependent claims 2 and 18 add additional limitations of “wherein a link to the transaction processor computer system is opened through a non-agency stationary, portable, mobile, or wireless computing device such as a personal computer, laptop, tablet, smartphone or similar device.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 17. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea such as having a link opened through a computer device. The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process similar to generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016); Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015) -- See MPEP 2106.05(f)(2). The additional limitations of these  provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 3 and 19: Dependent claims 3 and 19 add additional limitations of “further comprising obtaining information from a credit card, a debit card, or a prepaid debit card through a card reader/swipe device connected to the agency computing device.” The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to no more than mere data gathering and outputting. The courts have found mere data gathering to be insignificant extra-solution activity such as Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) -- See MPEP 2106.05(g)(3). The additional limitations of these claims evaluated individually and in combination do not amount to significantly more than the judicial exception because the courts have found mere data gathering and outputting to be well-understood, routine, and conventional activity such as Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) -- See MPEP 2106.05(d)(II). Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 5 and 20: Dependent claims 5 and 20 add additional limitations of “further comprising receiving with the transaction processor computer system an electronic payment of each approved payment amount and any additional processing fee through a settlement account.” The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to no more than mere data gathering and outputting. The courts have found mere data gathering to be insignificant extra-solution activity such as obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) -- See MPEP 2106.05(g)(3). The additional limitations of these claims evaluated individually and in combination do not amount to significantly more than the judicial exception because the courts have found mere data gathering and outputting to be well-understood, routine, and conventional activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) -- See MPEP 2106.05(d)(II). Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 6 and 21: Dependent claims 6 and 21 add additional limitations of “further comprising generating a financial settlement with the transaction processor computer system of approved payments to the agency contained in the database of the transaction processor computer system and directing transmission of funds related to the approved payments through the transaction processor computer system to the agency computing device of the selected agency.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 17. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea such as providing a financial settlement through a computer device. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 8, 9, and 24: Dependent claims 8, 9, and 24 add additional limitations of “further comprising generating a report with the transaction processor computer system to the plurality of agencies indicating a status of payment requests received and processed on behalf of the plurality of agencies.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 17. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea such as generating a report through a computer device. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 10, 11, and 12: Dependent claims 10, 11, and 12 add additional limitations of “wherein generating and providing with the transaction processor computer system for display on the agency computing device a page to permit the paying party to initiate a payment process … wherein the instructions and fields generated and provided with the transaction processor computer system for display on the agency computing device a payment-oriented page providing instructions … further comprising generating and providing with the transaction processor computer system for display on the agency computing device a page to permit the paying party to select.” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea such as generating, providing, and displaying a page through a computer device. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 22 and 23: Dependent claims 22 and 23 add additional limitations of “further comprising a daily or more frequent electronic funds transfer, wire transfer, or similar electronic method of transmitting funds, to a depository account … further comprising a daily or more frequent issuance of a check to be mailed through a check fulfillment process to each agency at an address communicated previously to the transaction processing entity.” The additional limitations further narrow the abstract idea noted in independent claim 17. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer, in its ordinary capacity, as a tool such as transmitting funds through a computer device. The additional limitations of these claims evaluated individually and in  provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  

Claim Rejections - 35 USC § 103(a)
11.   	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


12. 	Claims 1-3, 5-6, 8-12, and 16-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Imrey et al. (U.S. Patent No. 2013/0091077), hereinafter, “Imrey”, in view of Lopata et al. (U.S. Pub. No. 2004/0205533), hereinafter, “Lopata”.

	Claim 1 –  
	Imrey disclose:
a computer-implemented method for [[the payment of financial obligations to a selected agency]] from a payment source including at least one of a credit card, a debit card, a prepaid debit card, a checking account, a brokerage account or an electronic payment, through an agency computing device associated with any one of a plurality of participating agencies communicating with a transaction processor computer system via a communication network, the method comprising: (Imrey [0060], [0143], “a system and method for resolving transactions … credit card payment transactions”, see also Figures 1, 4):
storing information related to the plurality of agencies in a database accessible by the transaction processor computer system, the information including a type of payment, an applicable service fee for payment processing, payment conditions and limitations, and financial settlement information to permit the transaction processor computer system to execute an electronic payment request from a paying party (Imrey [0148], “an extract list for credit bureau A may include the information stored as rules and/or schemas”, see also Figure 6); 
generating and providing with the transaction processor computer system for display on the agency computing device a page to permit the paying party to initiate a payment process with respect to a selected agency, and to input information related to an intended payment to the selected agency including information to identify the payment source for transmission to the transaction processor computer system (Imrey [0177], “a field may be presented to the user such as in an HTML web page having a data entry field, wherein the user may enter a lump sum payment in the data entry field”, see also Figure 22); 
calculating with the transaction processor computer system a calculated fee applicable to processing the intended payment and providing for display to the paying party through the agency computing device information related to the calculated fee (Imrey [0155], “Any fees to any related party are allocated at point 8, where a related party 703 is a party related to the resolved transaction”, see also Figure 7); 
 determining with the transaction processor computer system and providing for display to the paying party through the agency computing device applicable conditions, limitations, disclaimers, and instructions related to the intended payment (Imrey [0157], “the conditions of satisfaction (immediate payment, payment over time,”, see also Figure 7);  and 
generating and providing with the transaction processor computer system for display on the agency computing device a page to permit the paying party to review items and obligations the paying party has selected related to the payment including a payment amount, a method selected for payment, the selected agency, and the calculated fee (Imrey [0162], “an internet browser having settlement items particular to a credit bureau”, see also Figure 11); 
generating and providing with the transaction processor computer system for display on the agency computing device a page to permit the paying party to approve each transaction, or, if unsatisfactory, permitting the paying party to edit the information the paying party has provided (Imrey [0178], “the lump sum payment would be accepted or approved and a newly applicable transaction settlement offer set calculated based on the payment made”, see also Figures 23A-23D); 
receiving with the transaction processor computer system an approval from the paying party of the transaction (Imrey [0178], “the lump sum payment would be accepted or approved and a newly applicable transaction settlement offer set calculated based on the payment made”, see also Figures 23A-23D); 
responsive to receipt of the approval, contacting with the transaction processor computer system a paying party card issuer, a bank, a brokerage, or a fund provider via the communication network to obtain authorization of the transaction (Imrey [0178], “the lump sum payment would be accepted or approved and a newly applicable transaction settlement offer set calculated based on the payment made”, see also Figures 23A-23D); 
generating and providing with the transaction processor computer system for display on the agency computing device a page displaying to the paying party the approval of the requested transaction if successful (Imrey [0178], “the lump sum payment would be accepted or approved and a newly applicable transaction settlement offer set calculated based on the payment made”, see also Figures 23A-23D); 
generating and providing with the transaction processor computer system for display on the agency computing device information regarding an approved payment transaction; generating and providing with the transaction processor computer system for display on the agency computing device a page to permit the paying party to obtain confirmation and payment details for the approved payment transaction (Imrey [0178], “the lump sum payment would be accepted or approved and a newly applicable transaction settlement offer set calculated based on the payment made”, see also Figures 23A-23D); 
generating and providing with the transaction processor computer system for display on the agency computing device information related to the approved payment to the agency including at least a name of the paying party, a payment type, a payment amount, an obligations paid, and information to permit the selected agency to properly apply funds related to the approved payments  (Imrey [0178], “the lump sum payment would be accepted or approved and a newly applicable transaction settlement offer set calculated based on the payment made”, see also Figures 23A-23D); 
Imrey do not explicitly disclose:
 [[the payment of financial obligations to a selected agency]]
Lopata discloses [[the payment of financial obligations to a selected agency]] (Lopata [0039] “A payment and billing service 522 allows customers to submit payment to government agencies and may involve users to access, through the back-end of the system, third party providers for payment verification”, see also [0050], [0051] Figures 5, 8). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to expand the method of Imrey to include the payment of financial obligations to a selected agency as taught by Lopata. One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Imrey in this way since customers can submit payment to government agencies and may involve users to access, through the back-end of the system, third party providers 

Claim 2 –  
	Imrey/Lopata discloses the method of claim 1, as shown above.
	Imrey further discloses:
a link to the transaction processor computer system is opened through a non-agency stationary, portable, mobile, or wireless computing device such as a personal computer, laptop, tablet, smartphone or similar device (Imrey [0194], “the user may employ a personal digital assistant (PDA), smartphone, wireless telephone or other telephone, smart phone, tablet computing device, handheld PC”).


Claim 3 –  
	Imrey/Lopata discloses the method of claim 1, as shown above.
	Imrey further discloses:
further comprising obtaining information from a credit card, a debit card, or a prepaid debit card through a card reader/swipe device connected to the agency computing device (Imrey [0060], [0143], “a system and method for resolving transactions … credit card payment transactions”, see also Figures 1, 4).

Claim 5 –  
	Imrey/Lopata discloses the method of claim 1, as shown above.
	Imrey further discloses:
further comprising receiving with the transaction processor computer system an electronic payment of each approved payment amount and any additional processing fee through a settlement account (Imrey [0155], “Any fees to any related party are allocated at point 8, where a related party 703 is a party related to the resolved transaction”, see also Figure 7).

Claim 6 –  
	Imrey/Lopata discloses the method of claim 1, as shown above.
	Imrey further discloses:
further comprising generating a financial settlement with the transaction processor computer system of approved payments to the agency contained in the database of the transaction processor computer system and directing transmission of funds related to the approved payments through the transaction processor computer system to the agency computing device of the selected agency (Imrey [0178], “the lump sum payment would be accepted or approved and a newly applicable transaction settlement offer set calculated based on the payment made”, see also Figures 23A-23D); 

Claim 8 –  
	Imrey/Lopata discloses the method of claim 1, as shown above.
Imrey further discloses:
further comprising generating a report with the transaction processor computer system to the plurality of agencies indicating a status of payment requests received and processed on behalf of the plurality of agencies (Imrey [0123], “such as payment of taxes to governmental entities by specific OrgUnits, payments by OrgUnits to other entities”, see also Figure 2).

Claim 9 –  
	Imrey/Lopata discloses the method of claim 1, as shown above.
	Imrey further discloses:
further comprising providing downloadable data through a data portal with the transaction processor computer system regarding a status of a payment request received and processed on behalf of the selected agency (Imrey [0145], “such as gathering creditor and debtor data, preparing data used in providing offers, and informing the creditor of transaction resolutions and status, and in certain cases preparing reports where desired”, see also Figure 5).

Claim 10 –  
	Imrey/Lopata discloses the method of claim 1, as shown above.
	Imrey further discloses:
wherein generating and providing with the transaction processor computer system for display on the agency computing device a page to permit the paying party to initiate a payment process with respect to a selected Agency comprises generating and providing with the transaction processor computer system for display on the agency computing device at least one of a drop-down box, a map, and a search function to permit the paying party to select the Agency that paying party intends to receive the payment ((Imrey [0178], “the lump sum payment would be accepted or approved and a newly applicable transaction settlement offer set calculated based on the payment made”, see also Figures 23A-23D).

Claim 11 –  
	Imrey/Lopata discloses the method of claim 1, as shown above.
	Imrey further discloses:
wherein the instructions and fields generated and provided with the transaction processor computer system for display on the agency computing device a payment-oriented page providing instructions and fields to permit the paying party to input information relevant to an intended payment to the selected agency for transmission to the transaction processor computer system an amount owed and identifying 4 PFS:007387.0012.2244530.1information to permit the transaction processor computer system to receive the intended payment and route the intended payment correctly to the selected agency (Imrey [0178], “the lump sum payment would be accepted or approved and a newly applicable transaction settlement offer set calculated based on the payment made”, see also Figures 23A-23D).

Claim 12 –  
	Imrey/Lopata discloses the method of claim 1, as shown above.
	Imrey further discloses:
further comprising generating and providing with the transaction processor computer system for display on the agency computing device a page to permit the paying party to select a plurality of payments to be made to a plurality of selected agencies (Imrey [0178], “the lump sum payment would be accepted or approved and a newly applicable transaction settlement offer set calculated based on the payment made”, see also Figures 23A-23D).

Claim 16 –  
	Imrey/Lopata discloses the method of claim 1, as shown above.
	Imrey further discloses:
further comprising responsive to a request from the paying party for a confirmation and payment details for the approved and accepted transactions transmitting a confirmation from the transaction processor computing system via a printable file, an email, a short message service number, an interactive voice response, a social media website, or similar communication method (Imrey [0194], “the user may employ a personal digital assistant (PDA), smartphone, wireless telephone or other telephone, smart phone, tablet computing device, handheld PC”).

	Claim 17 –  
	Imrey disclose:
a computer-implemented method for [[the payment of financial obligations to a selected agency]] by a payment source including at least one of a credit card, a debit card, a prepaid debit card, a checking account, a brokerage account or an electronic payment, through an agency computing device located at any one of a plurality of participating agencies communicating with a transaction processor computer system via a communication network, the method comprising: (Imrey [0060], [0143], “a system and method for resolving transactions … credit card payment transactions”, see also Figures 1, 4):
a third-party electronic transaction processing business or similar entity with a central computing system to which each agency has delegated authority under a contractual arrangement or otherwise to act on behalf of such agencies in facilitating such payments (Imrey [0148], “an extract list for credit bureau A may include the information stored as rules and/or schemas”, see also Figure 6); 
information related to such plurality of agencies stored in the database(s) of the transaction processing entity in the form of codes and instructions, such codes and instructions including, but not limited to information relating to the type of payment, applicable service fees for payment processing, payment conditions and limitations, financial settlement, and other information and instructions required by the transaction processing entity to execute electronic payment requests from paying parties (Imrey [0177], “a field may be presented to the user such as in an HTML web page having a data entry field, wherein the user may enter a lump sum payment in the data entry field”, see also Figure 22); 
a link through an agency stationary, portable, mobile, or wireless computing device such as a personal computer, laptop, tablet, smartphone or similar device accessing a communication network such as the Internet to connect with the web site of the transaction processing entity (Imrey [0194], “the user may employ a personal digital assistant (PDA), smartphone, wireless telephone or other telephone, smart phone, tablet computing device, handheld PC”); 
 an introductory web page generated and delivered by the transaction processing entity's computing device to the agency computing device, such web page to be used by the paying party to initiate the payment process with respect to any agency participating in the method from the location of any other agency participating in the method (Imrey [0157], “the conditions of satisfaction (immediate payment, payment over time,”, see also Figure 7);  and 
a drop-down box, map, search function or other process or system generated and delivered by the transaction processing entity's computing device to the agency computing device for the paying party to select the participating agency or agencies the paying party intends to receive payment(s) (Imrey [0162], “an internet browser having settlement items particular to a credit bureau”, see also Figure 11); 
payment-oriented web pages with instructions and fields generated and delivered by the transaction processing entity's computing device to the agency computing device enabling the paying party to input information relevant to intended payment(s) to the selected agency or agencies from the paying party for transmission to the transaction processing entity's central computing device (Imrey [0178], “the lump sum payment would be accepted or approved and a newly applicable transaction settlement offer set calculated based on the payment made”, see also Figures 23A-23D); 
instructions and fields provided by the payment web pages generated and delivered by the transaction processing entity's computing device to the agency computing device for the paying party to enter amount(s) owed, transaction code(s), and other information the transaction processing entity requires to identify the intended payment(s) and route the intended payment(s) correctly to the agency(ies) the paying party identifies for receipt of payment (Imrey [0178], “the lump sum payment would be accepted or approved and a newly applicable transaction settlement offer set calculated based on the payment made”, see also Figures 23A-23D); 
instructions and fields provided by the payment web pages generated and delivered by the transaction processing entity's computing device to the agency computing device for the paying party to enter the information necessary to identify a payment source such as card or account numbers relating to credit card, debit card, prepaid debit card, checking account, brokerage account, Internet currency account, or similar electronic payment sources, devices, and such other means of electronic payment originating from a paying party's funds provider as may be developed which are capable of use over a communication network such as the Internet (Imrey [0178], “the lump sum payment would be accepted or approved and a newly applicable transaction settlement offer set calculated based on the payment made”, see also Figures 23A-23D); 
the transaction processing entity's computing device applying codes and instructions stored in the database(s) on the transaction processing entity's computing device to calculate and display to the paying party any fees applicable to processing the payment(s) imposed by or through the transaction processing entity (Imrey [0178], “the lump sum payment would be accepted or approved and a newly applicable transaction settlement offer set calculated based on the payment made”, see also Figures 23A-23D); 
the transaction processing entity's computing device applying codes and instructions stored in the database(s) on the transaction processing entity's computing device to display to the paying party any conditions, limitations, disclaimers, or other necessary or advisable information associated with the intended payment(s) (Imrey [0178], “the lump sum payment would be accepted or approved and a newly applicable transaction settlement offer set calculated based on the payment made”, see also Figures 23A-23D); 
a web page generated and delivered by the transaction processing entity's computing device to the agency computing device providing an opportunity for the paying party to select more than one payment or obligation or more than one agency from the plurality of agencies that will initiate the repetition of instructions and fields to assist the paying party in making additional payment(s) to an agency and/or to additional selected agencies Imrey [0177], “a field may be presented to the user such as in an HTML web page having a data entry field, wherein the user may enter a lump sum payment in the data entry field”, see also Figure 22); 
a web page generated and delivered by the transaction processing entity's computing device to the agency computing device providing an opportunity for the paying party to review all items and obligations the paying party has selected for payment, all methods selected for payment, all agencies to be paid, payment amounts, and related payment fees, separately and in total Imrey [0177], “a field may be presented to the user such as in an HTML web page having a data entry field, wherein the user may enter a lump sum payment in the data entry field”, see also Figure 22); 
a web page generated and delivered by the transaction processing entity's computing device to the agency computing device providing an opportunity for the paying party to approve the transaction(s) if satisfactory to the paying party, or, if unsatisfactory, providing an opportunity for the paying party to edit the information the paying party has provided until the paying party is satisfied with all details of the proposed transaction(s) Imrey [0177], “a field may be presented to the user such as in an HTML web page having a data entry field, wherein the user may enter a lump sum payment in the data entry field”, see also Figure 22); 
upon the paying party's positive indication of approval of the transaction(s), the electronic transaction processor's computing device contacting the paying party's card issuer, bank, brokerage, or other funds provider over a communication network to obtain authorization of the transaction (Imrey [0178], “the lump sum payment would be accepted or approved and a newly applicable transaction settlement offer set calculated based on the payment made”, see also Figures 23A-23D); 
the transaction processing entity's computing device communicating over the public communication network back to the agency computing device and displaying to the paying party the approval of the paying party's requested transaction(s) if successful (Imrey [0178], “the lump sum payment would be accepted or approved and a newly applicable transaction settlement offer set calculated based on the payment made”, see also Figures 23A-23D); 
the transaction processing entity's computing device transmitting over the communication network to an agency's computing device or to a plurality of agencies the approved payment(s) and providing such agency(ies) an opportunity to manually accept or decline such approved transaction(s) (Imrey [0178], “the lump sum payment would be accepted or approved and a newly applicable transaction settlement offer set calculated based on the payment made”, see also Figures 23A-23D); 
in lieu of the transaction processing entity's computing device transmitting over the communication network to agency's(ies') computing devices any approved payment(s) without providing an opportunity for such agency(ies) an opportunity to decline transactions, each such transaction being considered by the transaction processing entity's computing device as accepted by the agency(ies) (Imrey [0178], “the lump sum payment would be accepted or approved and a newly applicable transaction settlement offer set calculated based on the payment made”, see also Figures 23A-23D); 
a web page generated and delivered by the transaction processing entity's computing device to the agency computing device providing an opportunity for the paying party to obtain confirmation and payment details for the approved and accepted transaction(s) through downloading a confirmation or executing a printable confirmation or requesting confirmation through an email, short message service number, interactive voice response, social media website, or other means of receiving payment confirmation and details generated by the transaction processing entity's computing device Imrey [0177], “a field may be presented to the user such as in an HTML web page having a data entry field, wherein the user may enter a lump sum payment in the data entry field”, see also Figure 22); and
the transaction processing entity's computing device transmitting over the communication network to a plurality of agencies' computing devices information related to approved payment(s) to the agency(ies) including but not limited to paying parties' names, payment types, payment amounts, the obligations paid, and other information necessary or appropriate to enable each such agency to properly apply funds related to the approved payments (Imrey [0178], “the lump sum payment would be accepted or approved and a newly applicable transaction settlement offer set calculated based on the payment made”, see also Figures 23A-23D); 
Imrey do not explicitly disclose:
 [[the payment of financial obligations to a selected agency]]
Lopata discloses [[the payment of financial obligations to a selected agency]] (Lopata [0039] “A payment and billing service 522 allows customers to submit payment to government agencies and may involve users to access, through the back-end of the system, third party providers for payment verification”, see also [0050], [0051] Figures 5, 8). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to expand the method of Imrey to include the payment of financial obligations to a selected agency as taught by Lopata. One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Imrey in this way since customers can submit payment to government agencies and may involve users to access, through the back-end of the system, third party providers for payment verification (See at least Paragraphs [0039], [0050], [0051] Figures 5, 8 of Lopata). 

Claim 18 –  
	Imrey/Lopata discloses the method of claim 17, as shown above.
	Imrey further discloses:
a link to the transaction processor computer system is opened through a non-agency stationary, portable, mobile, or wireless computing device such as a personal computer, laptop, tablet, smartphone or similar device (Imrey [0194], “the user may employ a personal digital assistant (PDA), smartphone, wireless telephone or other telephone, smart phone, tablet computing device, handheld PC”).

Claim 19 –  
	Imrey/Lopata discloses the method of claim 17, as shown above.
	Imrey further discloses:
wherein certain information related to a payment that the paying party initiates by credit card, debit card, or prepaid debit card is transmitted to the transaction processing entity's payment web page through a card reader/swipe device connected to the agency computing device (Imrey [0060], [0143], “a system and method for resolving transactions … credit card payment transactions”, see also Figures 1, 4).

Claim 20 –  
	Imrey/Lopata discloses the method of claim 17, as shown above.
	Imrey further discloses:
further comprising the transaction processing entity receiving daily through a settlement account owned and controlled by the transaction processing entity the electronic payment of the proposed payment amounts and the additional processing fees from a plurality of funds providers having previously approved the paying parties' requested transactions transmitted through the transaction processing entity (Imrey [0155], “Any fees to any related party are allocated at point 8, where a related party 703 is a party related to the resolved transaction”, see also Figure 7).

Claim 21 –  
	Imrey/Lopata discloses the method of claim 17, as shown above.
	Imrey further discloses:
further comprising a daily financial settlement process whereby the codes, instructions, and information related to the approved payments to agencies contained in the transaction processing entity's computing device's database(s) generate instructions to direct the transmissions of batch payments of the approved payment amounts to each agency identified as having been indicated by a paying party as a payment recipient (Imrey [0178], “the lump sum payment would be accepted or approved and a newly applicable transaction settlement offer set calculated based on the payment made”, see also Figures 23A-23D).

Claim 22 –  
	Imrey/Lopata discloses the method of claim 17, as shown above.
	Imrey further discloses:
further comprising a daily or more frequent electronic funds transfer, wire transfer, or similar electronic method of transmitting funds, to a depository account communicated previously to the transaction processing entity by each agency to the transaction processing entity and identified through the code(s) and instructions stored in the database(s) on the transaction processing entity's computing device for the purpose of directing the disbursement of batch payments by electronic method for approved transactions to such agency depository accounts (Imrey [0178], “the lump sum payment would be accepted or approved and a newly applicable transaction settlement offer set calculated based on the payment made”, see also Figures 23A-23D).

Claim 23 –  
	Imrey/Lopata discloses the method of claim 17, as shown above.
	Imrey further discloses:
further comprising a daily or more frequent issuance of a check to be mailed through a check fulfillment process to each agency at an address communicated previously to the transaction processing entity by each agency to the transaction 9 PFS:007387.0012.2244530.1processing entity and identified through the code(s) and instructions stored in the database(s) on the transaction processing entity's computing device for the purpose of directing the disbursement of batch payments by check for approved transactions to such agency depository accounts (Imrey [0155], “Any fees to any related party are allocated at point 8, where a related party 703 is a party related to the resolved transaction”, see also Figure 7).

Claim 24 –  
	Imrey/Lopata discloses the method of claim 17, as shown above.
	Imrey further discloses:
further comprising the transaction processing entity's computing device generating reports to the plurality of agencies indicating the status of payment requests received and processed on behalf of the plurality of agencies (Imrey [0145], “such as gathering creditor and debtor data, preparing data used in providing offers, and informing the creditor of transaction resolutions and status, and in certain cases preparing reports where desired”, see also Figure 5).

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14. 	Claims 1-3, 5-6, 8-12, and 16-24 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,453,040. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite computer-implemented methods that are substantially the same and that would have been obvious to one of ordinary skill in the art.
generating and providing with the transaction processor computer system for display on the agency computing device a page permitting the paying party to re-attempt an unsuccessful transaction using an alternate payment form or providing additional or corrected information relating to the intended payment; responsive to receiving a request from the paying party, re-initiating with the transaction processor computer system the payment authorization process with respect to such unsuccessful transaction.” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for computer-implemented methods for the payment of financial obligations to a selected agency from a payment source including at least one of a credit card, a debit card, a prepaid debit card, a checking account, a brokerage account or an electronic payment, through an agency computing device associated with any one of a plurality of participating agencies communicating with a transaction processor computer system via a communication network to generating and providing with the transaction processor computer system for display on the agency computing device a 

Conclusion
15.        The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: 
	Liberty (U.S. Pub. No. 2012/0310824) teach monetary transaction system.
16.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
17.      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.      Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 




/LIZ P NGUYEN/
Examiner, Art Unit 3696

                                                                                                                                                                                                  /NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696